On October 9,1997, it was the judgment of the court that the suspended sentence for the offense of Sexual Intercourse without Consent, a felony, handed by to this defendant on May 6,1991, and February 14,1994, is hereby revoked. It is the judgment of the court that the defendant be and is hereby sentenced to the Montana Department of Corrections for a period of twelve (12) years. The defendant shall receive twenty-four (24) days credit for time served since his sentencing in Big Horn County Cause No. DC 97-07 on September 15,1997, and four (4) months credit for lapsed supervision time since being placed under supervision. It is the recommendation of the Court that the Rosebud County Sheriffs Office and the Montana Department of Corrections investigate the possibility of reprisals against the defendant, and make appropriate secure placement considering any risks to the defendant. The court further requires that the defendant complete all phases of the Sex Offender Treatment Program and Anger Management treatment while incarcerated. Upon release from the *36Montana Department of Corrections, terms and conditions of parole shall apply as stated in the October 9, 1997 judgment.
Done in open Court this 19th day of February, 1998.
DATED this 12th day of March, 1998.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.